Dear Mr. Ratcliff:
You have requested the opinion of this office as to whether a public works project which is estimated to cost $12,000 must be advertised and let for public bids.
La. R. S. 38:2212, which is part of the Louisiana Public Bid Law, is applicable to public works contracts entered by Livingston Parish and reads, in pertinent part, as follows:
 A.(1)(a) All public work exceeding the contract limit as defined herein, including labor and materials, and all purchases of any materials or supplies exceeding the sum often thousand dollars to be paid out of public funds, to be done by a public entity shall be advertised and let by contract to the lowest responsible bidder who had bid according to the contract, plans, and specifications as advertised, and no such public work shall be done and no such purchase shall be made except as provided in this Part . . . .
 (d) The term "contract limit" as used herein shall be equal to the sum of fifty thousand dollars per project . . .
Therefore, state law does not require advertising for bids for public works of less than $50,000 cost and the parish may choose what procedures to apply to such contracts, or may choose to do the work with its own employees if that is feasible. Any contract for such a public work which exceeds $5,000 is required to be in writing and recorded, along with a payment bond to be provided by the contractor. R. S. 38:2241.
I trust that this answers your inquiry. Please let us know if we may be of further assistance to you in this matter.
                             Very truly yours, RICHARD P. IEYOUB Attorney General
By: ____________________________ GLENN R. DUCOTE RPI/GRD/cla                      Assistant Attorney General